

115 HR 3172 IH: Medicare IVIG Demonstration Extension Act of 2017
U.S. House of Representatives
2017-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3172IN THE HOUSE OF REPRESENTATIVESJuly 10, 2017Mr. Brady of Texas (for himself and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Medicare IVIG Access and Strengthening Medicare and Repaying Taxpayers Act of 2012 to
			 extend the Medicare Patient IVIG Access Demonstration Project.
	
 1.Short titleThis Act may be cited as the Medicare IVIG Demonstration Extension Act of 2017. 2.Extension of Medicare Patient IVIG Access Demonstration ProjectSection 101(b) of the Medicare IVIG Access and Strengthening Medicare and Repaying Taxpayers Act of 2012 (42 U.S.C. 1395l note) is amended—
 (1)in paragraph (1), by inserting after for a period of 3 years the following:  and, subject to the availability of funds under subsection (g)—(A)if the date of enactment of the Medicare IVIG Demonstration Extension Act of 2017 is on or before September 30, 2017, for the period beginning on October 1, 2017, and ending on December 31, 2020; and
 (B)if the date of enactment of such Act is after September 30, 2017, for the period beginning on the date of enactment of such Act and ending on December 31, 2020; and
 (2)in paragraph (2), by adding at the end the following new sentence: Subject to the preceding sentence, a Medicare beneficiary enrolled in the demonstration project on September 30, 2017, shall be automatically enrolled during the period beginning on the date of the enactment of the Medicare IVIG Demonstration Extension Act of 2017 and ending on December 31, 2020, without submission of another application..
			